United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3460
                                 ___________

Colonia Insurance Company, a New      *
York corporation; Associated Insurance*
Management Corp., a New York          *
corporation;                          *
                                      *
               Plaintiffs-Appellants, *
                                      *
Robert R. Cloar; James E. Nesland;    *
Richard P. Salgado; William J.        *
Kelleher, Jr.,                        *
                                      *
               Appellants,            *
                                      *
       v.                             *   Appeal from the United States
                                      *   District Court for the Western
City National Bank; Al E. Bradley;    *   District of Arkansas.
Larry H. Putman; Phillip Richmond; CC *
General Agency; Carolyn Jean Cooper; *         [UNPUBLISHED]
Donald Maurice Coleman; Marilyn J.    *
Coleman; William R. Beason; Billy W. *
Beason; Michelle Thomas; Mark A.      *
Thomas;                               *
                                      *
               Defendants,            *
                                      *
Sharon Newsom;                        *
                                      *
               Defendant-Appellee,    *
                                      *
Betty I. Welch; Diana Welch; Greg     *
Welch; Midland Risk Insurance         *
Company; Ronald W. Metcalf,              *
                                         *
             Defendants.                 *
                                    ___________

                            Submitted: July 28, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       The appellant insurance companies appeal from the district court's imposition of
sanctions. The appeal has been submitted on the briefs. Having considered the record
and the parties' arguments, we conclude the district court did not abuse its discretion
in granting Sharon Newsom's motion for sanctions. We also conclude an extended
opinion would serve no useful purpose, and we affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-